Citation Nr: 1701222	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for bilateral hearing loss prior to October 1, 2015; and in excess of 50 percent from October 1, 2015, to include based on an extraschedular basis.

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on an extraschedular basis. 


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1981. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  The transcript of the hearing is of record.  

Thereafter the case was remanded to the RO for additional development in November 2015.  In light of the additional development the issues of entitlement to a higher rating for bilateral hearing loss and TDIU based on extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to October 1, 2015, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level VIII hearing acuity in the right ear and level VII hearing acuity in the left ear; for the period since October 1, 2015, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level VIII hearing acuity in the right ear and level IX hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for bilateral hearing loss, for the period prior to October 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating higher than 50 percent for bilateral hearing loss, for the period from October 1, 2015, have not been met.  38 U.S.C.A. §§1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

The Veteran filed the instant claim for an increased rating for bilateral hearing loss in August 2007, seeking an evaluation in excess of the 40 percent evaluation then assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589(1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505(2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  3 8 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a). 

Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86 (b).

Prior to October 1, 2015

A January 2010 QTC audiological examination showed puretone thresholds of 40, 65, 70, and 65 decibels in the right ear and 55, 65, 70, and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  The average puretone threshold was 60 decibels in the right ear and 64 decibels in the left ear. Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level VII in one ear and Level VIII in the other, a 40 percent disability rating is assigned under Table VII.  

However, as the Veteran's puretone thresholds in the left ear were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level IV in the left ear.  Level VIII hearing loss in one ear and Level IV in the other results in a 20 percent evaluation under Table VII 38 C.F.R. § 4.86.  Therefore applying 38 C.F.R. § 4.86, 40 percent is the higher rating, assigned under Table VII.  

The next audiogram of record was conducted during a June 2012 VA examination.  It showed puretone thresholds of 50, 65, 70, and 70 decibels in the right ear and 55, 60, 70, and 70 decibels in the left ear at the specified frequencies. The average puretone threshold was 64 decibels each ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 60 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level VI in the other, a 20 percent disability rating is assigned under Table VII. 

Again, as the Veteran's puretone thresholds in the left ear were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level V in the left ear.  Level IV hearing loss in one ear and Level V in the other results in a 10 percent evaluation under Table VII 38 C.F.R. § 4.86.  Therefore applying38 C.F.R. § 4.86, 20 percent is the higher rating assigned under Table VII.  

As the January 2010 and June 2012 testing results noted above do not yield findings to support assignment of a rating in excess of 40 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 40 percent for bilateral hearing loss for the period prior to October 1, 2015.

From October 1, 2015 

A videoconference was held on October 1, 2015.  The Veteran reported decreased hearing.  He noted that he had to request that people repeat themselves in order to understand speech.  His granddaughter learned to speak louder when she addresses him.  He used hearing aids that didn't work well enough to improve his hearing.  He had not worked for the previous 3 years.  He was last employed in security, in which his duties were compromised by his hearing loss.  

A January 2016 VA audiological examination showed puretone thresholds of 75, 90, 95, and 100 decibels in the right ear and 90, 90, 95, and 90 decibels in the left ear at the specified frequencies.  The average puretone threshold was 90 decibels in the right ear and 91 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 70 percent in the left ear.  

The examiner commented that audiological evaluation revealed severe-profound sensorineural loss with fair word recognition scores.  The Veteran would have difficulty at work.  Further, it would be hard for him to understand speech without the use of hearing aids and lip reading cues to understand speech.  However, the examiner indicated that no amount loss or tinnitus would prevent anyone from being employable.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level VII hearing loss in the left ear.  Where hearing loss is at Level VII in each ear, a 40 percent rating is assigned under Table VII. 

As the Veteran's puretone thresholds were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level VIII hearing loss in the right ear and Level IX in the left ear.  Level VIII hearing loss in one ear and Level IX in the other results in a 50 percent evaluation under Table VII 38 C.F.R. § 4.86.

Based on these audiometric test results, the Board finds that a rating in excess of 50 percent is not warranted for this period. 

At his videoconference the Veteran noted that he found the VA audio testing protocol somewhat limited in that it is not conducted in a real life setting.  The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted hearing difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the aforementioned VA examinations of record were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a rating in excess of f 40 percent prior to October 1, 2015; and a rating in excess of 50 percent since October 1, 2015 is not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability. See Bagwell v. Brown, 9 Vet. App. 15(1966).  As explained below, the case is being remanded for such consideration.  


ORDER

Entitlement to a rating higher than 10 percent for bilateral hearing loss prior to October 1, 2015 is denied.

Entitlement to a rating higher than 40 percent for bilateral hearing loss, since October 1, 2015 is denied.


REMAND

A Social Work and Industrial Survey was conducted in February 2016.  The psychologist commented that the Veteran was no longer able to work because of his significant hearing problems, back problems, and diabetic neuropathy.  She noted that the Veteran had struggled with his hearing problems since military service.  She added that the Veteran felt that it had worsened and made it impossible for him to sustain gainful employment.  

The RO determined that the Social Work and Industrial Survey report was incomplete and provided more specific questions to this psychologist regarding the Veteran's employability.  In a March 2016 addendum, the psychologist acknowledged that specific questions regarding the Veteran's employability should be answered by an audiologist or social worker.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

There is favorable medical evidence in the file for the Veteran's claim of entitlement to a TDIU.  See, e.g., February 2016 Social Work and Industrial Survey.  However, the Veteran's service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16 (a), as his combined disability rating is not 70 percent.  38 C.F.R. §§ 4.16 (a).  In this case, service connection is in effect for the Veteran for bilateral hearing loss, rated as 50 percent disabling, and for tinnitus, rated as 10 percent disabling.  Nevertheless, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16 (b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disabilities.  The Board is precluded from assigning a TDIU on this alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242(2008).  In light the evidence cited above, the Board finds that additional examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b). 

2.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact on his ability to secure and follow a substantially gainful occupation. 

A complete rationale for all opinions should be provided.

3.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected hearing loss to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


